Citation Nr: 1740051	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-41 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for precancerous lesions of the face, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hair loss, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a heart disorder, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a skin disorder manifested by redness of the face and arms, to include as due to exposure to ionizing radiation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, on behalf of the RO in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his July 2012 claim, a July 2012 radiation risk activity information sheet, and in his November 2015 substantive appeal, the Veteran reported that he was exposed to radiation on a mission to Lamar County, Mississippi, in October 1964.  He stated that he was stationed at Eastern Air Rescue at Moody Air Force Base in Valdosta, Georgia, at that time, and his helicopter crew was ordered to fly over a test site to take radiation measurements.  In the July 2012 radiation risk activity information sheet, he noted that the operation was called Project Salmon.  He related that they took readings by raising and lowering a hoist over the site and disembarked the aircraft to refuel in that area during a two week period before returning to Moody Field.  He reported that he began to notice hair loss and redness on his face and arms within one year of the mission.  In support of his claims, he submitted an internet article that described nuclear blasts in Lamar County, Mississippi, on October 22, 1964.  In the article, the author noted that the site became contaminated after the blast.  He specifically noted that two months following the 1964 test and in 1966, radioactive soil and water were discovered at the site.

A review of the record shows that the Jackson RO made attempts to verify the Veteran's claimed radiation exposure.  Specifically, in June 2012, the AOJ submitted a PIES request for a DD 1141, Record of Exposure to Ionizing Radiation, pertaining to the Veteran.  A July 2012 response indicated that the document or information requested was not a matter of record.  

Thereafter, in July 2013, the RO sent a request to the Surgeon General of the Air Force for a DD 1141 or an equivalent record of occupational radiation exposure pertaining to the Veteran's claimed radiation exposure from a 1964 underground blast in Hattiesburg, Mississippi.  In August 2013, a health physicist at the Office of the Surgeon General of the Air Force responded that there was no external or internal exposure data for the Veteran in the Air Force Master Radiation Registry (MRER).  The authoring health physicist noted that, even though the MRER records dated back to 1947, there appeared to be some cases where early records, especially DD 1141's, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  In addition, the health physicist noted that the Department of Energy in Nevada might have additional dosimetry data for the Veteran.

In August 2013, the Jackson RO subsequently sent a request to the Department of Energy for verification of the Veteran's exposure to radiation at Project Salmon at the Tatum Salt Dome in Lamar County, Mississippi, in 1964.  In a September 2013 response, the Department of Energy reported that a master file search of their dosimetry records was conducted for records pertaining to the Veteran, and that there were no film badge or dosimetry records for the Veteran for the years from 1962 to 2013.  Specifically, the search showed that no dosimeters were issued to the Veteran at the Salmon Site (also known as the Tatum Dome Site) in Hattiesburg, Mississippi.  The Department of Energy also noted that the "no record" finding did not necessarily indicate lack of participation. 

The Board notes that the Veteran submitted a copy of a record of his in-service schools, awards, security clearance, education, and test results.  However, there are no other service personnel records in the Veteran's claims file.  On remand, the AOJ should attempt to obtain the Veteran's complete service personnel records and make further attempts to verify the Veteran's claimed radiation exposure during Project Salmon in 1964.

To date, the Veteran has not been afforded VA examinations in connection with his claims, and no opinions have been obtained regarding the etiology of his claimed disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain copies of the Veteran's complete service personnel records, to include, but not limited to, any records pertaining to radiation exposure, including a DD 1141, Record of Exposure to Ionizing Radiation.  All efforts undertaken to obtain them should be documented and made a part of the claims file.

2.  The AOJ should make further attempts to verify the Veteran's claimed radiation exposure during Project Salmon in 1964.  All efforts undertaken to obtain them should be documented and made a part of the claims file.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

4.  After the foregoing development has been complete, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed precancerous lesions of the face, skin cancer, skin disorder manifested by redness of the face and arms, and hair loss.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran's precancerous lesions of the face, skin cancer, skin disorder manifested by redness of the face and arms, and hair loss manifested in service or are otherwise related thereto, to include exposure to ionizing radiation therein.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After the foregoing development has been complete, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed heart disorder.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran's coronary artery disease, status-post coronary artery bypass grafting, or any other heart disorder manifested in service or is otherwise related thereto, to include exposure to ionizing radiation therein.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

